                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12        ALISON YEW ABDEL-SHAFY,                          Case No. 17-CV-07323-LHK
Northern District of California
 United States District Court




                                  13                     Plaintiff,                          ORDER GRANTING MOTION TO
                                                                                             DISMISS FEDERAL CLAIMS WITH
                                  14               v.                                        PREJUDICE AND STATE CLAIMS
                                                                                             WITHOUT PREJUDICE
                                  15        THE CITY OF SAN JOSE, et al.,
                                                                                             Re: Dkt. No. 45
                                  16                     Defendants.

                                  17

                                  18            Plaintiff Alison Yew Abdel-Shafy (“Plaintiff”) brings suit against Defendants City of San

                                  19   Jose, San Jose Police Department, San Jose Police Officer Juan Garcia, and San Jose Police

                                  20   Officer Daniel Akery (collectively, “Defendants”). Before the Court is Defendants’ motion to

                                  21   dismiss Plaintiff’s Complaint. ECF No. 45 (“Mot.”). Having considered the parties’ briefs, the

                                  22   relevant law, and the record in this case, the Court GRANTS the motion to dismiss the federal

                                  23   claims with prejudice and state claims without prejudice. Plaintiff may refile her state law claims

                                  24   in state court.

                                  25   I.       BACKGROUND
                                  26         A. Factual Background

                                  27
                                                                                         1
                                  28   Case No. 17-CV-07323-LHK
                                       ORDER GRANTING MOTION TO DISMISS FEDERAL CLAIMS WITH PREJUDICE AND STATE CLAIMS
                                       WITHOUT PREJUDICE
                                   1          On the morning of January 2, 2017, Plaintiff drove into a parking lot located at 1759

                                   2   Technology Drive, San Jose, California. ECF No. 42 at ¶ 10 (First Amended Complaint,

                                   3   hereinafter abbreviated for citation purposes as “FAC”). Plaintiff there observed Esam Giendi

                                   4   (“Giendi”) standing next to a black SUV and arguing with a security guard about whether or not

                                   5   Giendi could park there. Id. The security guard stated the area was private property, whereas

                                   6   Giendi insisted it was public parking. Id. Plaintiff parked her car nearby, exited, and began

                                   7   walking towards a nearby Starbucks. Id. at ¶ 11. While passing the argument, Plaintiff interjected

                                   8   and agreed with the security guard that the area at issue was private property Id.

                                   9          Plaintiff then kept walking towards the Starbucks, where she remained outside after

                                  10   receiving a phone call. Id. Giendi then walked into the Starbucks and yelled profanity at Plaintiff

                                  11   as Giendi passed. Id. at ¶ 12. While Giendi was inside the Starbucks, Plaintiff received a phone

                                  12   call from her husband, Yousry Abdel-Shafy (“Yousry”). Id. While Plaintiff was on the phone with
Northern District of California
 United States District Court




                                  13   Yousry, Giendi exited the Starbucks and again yelled profanity at Plaintiff. Yousry heard this over

                                  14   the phone and drove to the Starbucks. Id.

                                  15          Yousry arrived shortly thereafter. Id. at ¶ 13. Yousry and Plaintiff did not see Giendi,

                                  16   though his car was still parked nearby. Id. Yousry took a photo of Giendi’s car, and then Plaintiff

                                  17   and Yousry stood in front of Starbucks. Id. At this point, “Giendi then ran up to them, started

                                  18   yelling at them, and took pictures of both Yousry and Yousry’s car. Yousry and Giendi began

                                  19   arguing and then walked away together, out of sight of [Plaintiff].” Id.

                                  20          Plaintiff then went inside the Starbucks. Id. at ¶ 14. San Jose Police Officers Juan Garcia

                                  21   (“Garcia”) and Daniel Akery (“Akery”) (collectively, “Officers”) subsequently entered the

                                  22   Starbucks with Giendi. Id. Giendi identified Plaintiff, who was sitting with the unidentified person

                                  23   who had argued with Giendi, i.e. Yousry. Id. Plaintiff told the Officers that the other person “was

                                  24   a friend” but refused to provide the person’s name. Id. Plaintiff then asked the Officers if she was

                                  25   required to identify the individual. Id. The Officers told Plaintiff that she was not required to

                                  26   provide the individual’s name, but that Plaintiff was required to “provide her own name and

                                  27
                                                                                          2
                                  28   Case No. 17-CV-07323-LHK
                                       ORDER GRANTING MOTION TO DISMISS FEDERAL CLAIMS WITH PREJUDICE AND STATE CLAIMS
                                       WITHOUT PREJUDICE
                                   1   identifying information for the police report.” Id.

                                   2           Plaintiff refused to provide her name and identifying information. Id. Instead, Plaintiff told

                                   3   the Officers that she would “go to the police station and give her statement about the incident after

                                   4   her meeting.” Id. The Officers told Plaintiff she needed to provide her name and identifying

                                   5   information immediately, and that Plaintiff would be arrested for delaying an officer if she did not

                                   6   do so. Id. Plaintiff again refused to provide her name and identifying information. Id. In total,

                                   7   according to the police report, Plaintiff was asked approximately 5 times to provide identification,

                                   8   and refused each time. Id. at ¶ 17. Plaintiff’s first amended complaint quotes from Officer Akery’s

                                   9   account in the police report of Plaintiff’s refusal to provide her identification or that of Plaintiff’s

                                  10   claimed “friend” as follows:

                                  11           When we approached (S) Alison she stated that she called a friend and would
                                               not give us his information, we told her that was fine but we needed hers for
                                  12           the report. We asked (S) Alison approximately 5 times for her identification
Northern District of California
 United States District Court




                                               and she refused, I told her that she would be arrested for impeding an
                                  13           investigation and she stated that she knew her rights and still refused.
                                  14   Id. Plaintiff’s first amended complaint further quotes Officer Akery regarding Giendi’s allegation

                                  15   that Giendi was assaulted by Yousry:

                                  16           (S) Alison stated she got into an argument with [Giendi] and then called a
                                               friend. I asked her who was the friend and she did not want to say. I told her
                                  17           that was fine but I needed her [i]dentification for the [police] report. She
                                               stated that she did not have to give it to me. I told (S) Alison that [Giendi]
                                  18           was assaulted and [Giendi] wanted a report and I needed her information and
                                               she can be on her way. (S) Alison refused to give us her information and
                                  19           stated that she knew her rights and didn’t have to get it to us. Officer Garcia
                                               and I gave (S) Alison several chances (approximately 5) asking for her
                                  20           identification and she refused all times. I told (S) Alison to stand up and I
                                               arrested her for 148PC.
                                  21
                                       Id. at ¶ 18.1 The Officers therefore “dragged [Plaintiff] off her seat and handcuffed her.” Id. at ¶
                                  22
                                       14. The Officers then went through Plaintiff’s bag, removed her wallet, opened it, and pulled out
                                  23
                                       Plaintiff’s driver’s license. Id. After the Officers obtained Plaintiff’s identification, Plaintiff
                                  24
                                       confirmed that Yousry, whom Plaintiff had identified as her “friend,” and Plaintiff were in fact
                                  25

                                  26   1
                                         According to the police report, Yousry hit Giendi in the groin and punched Giendi in the mouth,
                                  27   then left the scene. ECF No. 45-1 at 18.
                                                                                        3
                                  28   Case No. 17-CV-07323-LHK
                                       ORDER GRANTING MOTION TO DISMISS FEDERAL CLAIMS WITH PREJUDICE AND STATE CLAIMS
                                       WITHOUT PREJUDICE
                                   1   related. Id. at ¶ 14. Yousry told the officers that Plaintiff was his wife. ECF No. 45-1 at 15.

                                   2           Plaintiff was then transported to the Santa Clara County Jail and booked. FAC at ¶ 15.

                                   3   Plaintiff was charged with violating California Penal Code § 148(a)(1), which prohibits “willfully

                                   4   resist[ing], delay[ing], or obstruct[ing] any public officer, peace officer . . . in the discharge or

                                   5   attempt to discharge any duty of his or her office or employment.” The first amended complaint

                                   6   alleges that the sole reason Plaintiff was arrested was “her refusal to provide to the police officers

                                   7   her own name and identification for the police report. [Plaintiff] was not arrested because she was

                                   8   a suspect in any alleged wrongdoing.” Id. at ¶ 16. The first amended complaint alleges that

                                   9   Plaintiff’s experience caused her “physical injuries, injury to her reputation, humiliation, anxiety,

                                  10   and mental anguish and emotional distress.” Id. at ¶ 22.

                                  11       B. Procedural History
                                  12           On June 30, 2017, Plaintiff filed a claim with the City of San Jose which notified the City
Northern District of California
 United States District Court




                                  13   of San Jose of Plaintiff’s complaints relating to the incident described above. Id. at ¶ 23. The City

                                  14   of San Jose rejected Plaintiff’s claim on August 4, 2017. Id. at ¶ 25.

                                  15           On December 27, 2017, Plaintiff filed her complaint in federal court. ECF No. 1. Plaintiff

                                  16   brought a total of 10 Counts. Plaintiff brought three federal claims under 42 U.S.C. § 1983 for

                                  17   unlawful arrest based on the Fourth Amendment (Count 3), unlawful arrest based on the First

                                  18   Amendment (Count 10), and for excessive force based on the Fourth Amendment (Count 2). Id. at

                                  19   ¶¶ 28-34, 57-59. Second, Plaintiff brought seven state law causes of action for violation of

                                  20   California Civil Code § 52.1 (Count 1), assault (Count 4), battery (Count 5), intentional infliction

                                  21   of emotional distress (Count 6), negligent infliction of emotional distress (Count 7), negligence

                                  22   (Count 8), and false imprisonment (Count 9). Id. at ¶¶ 25-27, 35-56. Plaintiff brought all 10

                                  23   Counts against the Officers as well as Officer Simratpal Brar (who transported Plaintiff to the

                                  24   Santa Clara County jail and booked her), the City of San Jose, and the San Jose Police

                                  25   Department. Id. at ¶¶ 16, 25-59.

                                  26           On March 21, 2018, Defendants filed a motion to dismiss. ECF No. 25. On September 25,

                                  27
                                                                                           4
                                  28   Case No. 17-CV-07323-LHK
                                       ORDER GRANTING MOTION TO DISMISS FEDERAL CLAIMS WITH PREJUDICE AND STATE CLAIMS
                                       WITHOUT PREJUDICE
                                   1   2018, the Court granted Defendants’ motion to dismiss without prejudice on multiple grounds.

                                   2   ECF No. 39. First, the Court granted the motion to dismiss Plaintiff’s 42 U.S.C. § 1983 claim for

                                   3   unlawful arrest under the Fourth Amendment because the Court found that Plaintiff was subject to

                                   4   a lawful Terry stop when she refused to identify herself and that the Officers’ request for

                                   5   identification was reasonably related to the circumstances justifying the Terry stop. Id. at 11.

                                   6   Second, the Court rejected Plaintiff’s argument that she had a First Amendment right to refuse to

                                   7   identify herself during a Terry stop because the Officers were entitled to qualified immunity as to

                                   8   Plaintiff’s First Amendment claim for unlawful arrest because the law was not clearly established.

                                   9   Id. at 14. Third, the Court rejected Plaintiff’s Fourth Amendment excessive force claim because

                                  10   Plaintiff’s mere allegation that she was “dragged off of her seat and handcuffed,” FAC at ¶ 14,

                                  11   was insufficient to state a claim for excessive force, ECF No. 39 at 15-16. Fourth, the Court

                                  12   denied Plaintiff’s Monell claim for municipal liability because the Court did not find underlying
Northern District of California
 United States District Court




                                  13   violations of Plaintiff’s constitutional rights, and because the complaint failed to mention the City

                                  14   of San Jose or any failure to train the Officers. Id. at 17-19. Fifth, the Court declined to exercise

                                  15   supplemental jurisdiction over Plaintiff’s remaining state law claims because there were no more

                                  16   live federal causes of action. Id. at 19-20. In dismissing Plaintiff’s claims, the Court stated that

                                  17   “failure to cure the deficiencies identified herein will result in a dismissal with prejudice of the

                                  18   deficient claims or theories.” Id. at 20.

                                  19           On October 16, 2018, Plaintiff filed her first amended complaint. ECF No. 42. The first

                                  20   amended complaint is almost identical to Plaintiff’s complaint. Plaintiff merely added three block

                                  21   quotes from the police report of the dispute at issue to her first amended complaint. See FAC at ¶¶

                                  22   17-19. The first amended complaint also dropped any mention of Officer Simratpal Brar, whom

                                  23   Plaintiff had sued in her original complaint, as a Defendant. Thus, the Court proceeds under the

                                  24   assumption that Plaintiff is no longer suing Officer Brar. Moreover, the first amended complaint

                                  25   dropped any federal claims against the City of San Jose or the San Jose Police Department. As it

                                  26   currently stands, Plaintiff brings three federal claims under 42 U.S.C. § 1983 against the Officers

                                  27
                                                                                          5
                                  28   Case No. 17-CV-07323-LHK
                                       ORDER GRANTING MOTION TO DISMISS FEDERAL CLAIMS WITH PREJUDICE AND STATE CLAIMS
                                       WITHOUT PREJUDICE
                                   1   for unlawful arrest based on the Fourth Amendment (Count 3), unlawful arrest based on the First

                                   2   Amendment (Count 10), and for excessive force based on the Fourth Amendment (Count 2). In

                                   3   addition, Plaintiff brings seven state law causes of action against the Officers, the City of San Jose,

                                   4   and the San Jose Police Department for violation of California Civil Code § 52.1 (Count 1),

                                   5   assault (Count 4), battery (Count 5), intentional infliction of emotional distress (Count 6),

                                   6   negligent infliction of emotional distress (Count 7), negligence (Count 8), and false imprisonment

                                   7   (Count 9).

                                   8            On October 30, 2018, Defendants filed their motion to dismiss Plaintiff’s first amended

                                   9   complaint. ECF No. 45. On November 13, 2018, Plaintiff opposed the motion. ECF No. 46

                                  10   (“Opp.”). On November 19, 2018, Defendants filed their reply. ECF No. 47 (“Reply”).

                                  11   II.      LEGAL STANDARD
                                  12         A. Motion to Dismiss Under Rule 12(b)(6)
Northern District of California
 United States District Court




                                  13            Rule 8(a)(2) of the Federal Rules of Civil Procedure requires a complaint to include “a

                                  14   short and plain statement of the claim showing that the pleader is entitled to relief.” A complaint

                                  15   that fails to meet this standard may be dismissed pursuant to Federal Rule of Civil Procedure

                                  16   12(b)(6). The United States Supreme Court has held that Rule 8(a) requires a plaintiff to plead

                                  17   “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,

                                  18   550 U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads factual content

                                  19   that allows the court to draw the reasonable inference that the defendant is liable for the

                                  20   misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “The plausibility standard is not

                                  21   akin to a probability requirement, but it asks for more than a sheer possibility that a defendant has

                                  22   acted unlawfully.” Id. (internal quotation marks omitted). For purposes of ruling on a Rule

                                  23   12(b)(6) motion, the Court “accept[s] factual allegations in the complaint as true and construe[s]

                                  24   the pleadings in the light most favorable to the nonmoving party.” Manzarek v. St. Paul Fire &

                                  25   Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008).

                                  26            The Court, however, need not accept as true allegations contradicted by judicially

                                  27
                                                                                          6
                                  28   Case No. 17-CV-07323-LHK
                                       ORDER GRANTING MOTION TO DISMISS FEDERAL CLAIMS WITH PREJUDICE AND STATE CLAIMS
                                       WITHOUT PREJUDICE
                                   1   noticeable facts, see Shwarz v. United States, 234 F.3d 428, 435 (9th Cir. 2000), and it “may look

                                   2   beyond the plaintiff’s complaint to matters of public record” without converting the Rule 12(b)(6)

                                   3   motion into a motion for summary judgment. Shaw v. Hahn, 56 F.3d 1128, 1129 n.1 (9th Cir.

                                   4   1995). Nor must the Court “assume the truth of legal conclusions merely because they are cast in

                                   5   the form of factual allegations.” Fayer v. Vaughn, 649 F.3d 1061, 1064 (9th Cir. 2011) (per

                                   6   curiam) (internal quotation marks omitted). Mere “conclusory allegations of law and unwarranted

                                   7   inferences are insufficient to defeat a motion to dismiss.” Adams v. Johnson, 355 F.3d 1179, 1183

                                   8   (9th Cir. 2004).

                                   9          B. Leave to Amend

                                  10             If the Court determines that a complaint should be dismissed, it must then decide whether

                                  11   to grant leave to amend. Under Rule 15(a) of the Federal Rules of Civil Procedure, leave to amend

                                  12   “shall be freely given when justice so requires,” bearing in mind “the underlying purpose of Rule
Northern District of California
 United States District Court




                                  13   15 to facilitate decisions on the merits, rather than on the pleadings or technicalities.” Lopez v.

                                  14   Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en banc) (alterations and internal quotation marks

                                  15   omitted). When dismissing a complaint for failure to state a claim, “a district court should grant

                                  16   leave to amend even if no request to amend the pleading was made, unless it determines that the

                                  17   pleading could not possibly be cured by the allegation of other facts.” Id. at 1130 (internal

                                  18   quotation marks omitted). Accordingly, leave to amend generally shall be denied only if allowing

                                  19   amendment would unduly prejudice the opposing party, cause undue delay, or be futile, or if the

                                  20   moving party has acted in bad faith. Leadsinger, Inc. v. BMG Music Publ’g, 512 F.3d 522, 532

                                  21   (9th Cir. 2008).

                                  22   III.      DISCUSSION
                                  23             Although Plaintiff’s first amended complaint brings ten causes of action against

                                  24   Defendants in her first amended complaint, they break down into two major categories. First,

                                  25   Plaintiff brings three federal claims under 42 U.S.C. § 1983 against the Officers for unlawful

                                  26   arrest based on the Fourth Amendment (Count 3), unlawful arrest based on the First Amendment

                                  27
                                                                                          7
                                  28   Case No. 17-CV-07323-LHK
                                       ORDER GRANTING MOTION TO DISMISS FEDERAL CLAIMS WITH PREJUDICE AND STATE CLAIMS
                                       WITHOUT PREJUDICE
                                   1   (Count 10), and for excessive force based on the Fourth Amendment (Count 2). Second, Plaintiff

                                   2   brings seven state law causes of action against the Officers, the City of San Jose, and the San Jose

                                   3   Police Department for violation of California Civil Code § 52.1 (Count 1), assault (Count 4),

                                   4   battery (Count 5), intentional infliction of emotional distress (Count 6), negligent infliction of

                                   5   emotional distress (Count 7), negligence (Count 8), and false imprisonment (Count 9).

                                   6             The Court addresses each of Plaintiff’s § 1983 claims in turn. The Court finds that Plaintiff

                                   7   has still failed to allege facts showing that her arrest violated her Fourth Amendment rights. The

                                   8   Court then finds that even assuming arguendo that the arrest violated Plaintiff’s First Amendment

                                   9   rights, Officers Juan Garcia and Daniel Akery are nonetheless entitled to qualified immunity. The

                                  10   Court next examines Plaintiff’s excessive force cause of action, and finds that Plaintiff has

                                  11   continued to fail to allege facts showing a violation of Plaintiff’s Fourth Amendment rights.

                                  12   Finally, the Court declines to exercise supplemental jurisdiction over Plaintiff’s remaining state
Northern District of California
 United States District Court




                                  13   law causes of action.

                                  14      A. Fourth Amendment Unlawful Arrest
                                  15             Plaintiff’s primary federal cause of action is for unlawful arrest in violation of the Fourth

                                  16   Amendment. FAC at ¶¶ 34-36, 59. The factual underpinning for this claim is Plaintiff’s allegation

                                  17   that the Officers arrested Plaintiff because she refused to provide them with “her own name and

                                  18   identifying information for the police report.” Id. at ¶ 14. Defendants agree that Plaintiff’s refusal

                                  19   to identify herself was the precipitating cause of her arrest, but Defendants deny that this violated

                                  20   Plaintiff’s Fourth Amendment rights. Defendants contend that Plaintiff was being held pursuant to

                                  21   a Terry stop, and that the Officers were therefore allowed to arrest her for refusing to identify

                                  22   herself pursuant to Hiibel v. Sixth Judicial District Court of Nevada, Humboldt Cty., 542 U.S. 177

                                  23   (2004).

                                  24             Plaintiff denies that the Officers were holding her pursuant to a Terry stop. Plaintiff argues

                                  25   from this premise that the Officers violated her constitutional rights by arresting her based on her

                                  26   refusal to identify herself. The parties’ Terry stop dispute is dispositive here. If Plaintiff was

                                  27
                                                                                            8
                                  28   Case No. 17-CV-07323-LHK
                                       ORDER GRANTING MOTION TO DISMISS FEDERAL CLAIMS WITH PREJUDICE AND STATE CLAIMS
                                       WITHOUT PREJUDICE
                                   1   subject to a Terry stop when she refused to identify herself, Hiibel means the Officers did not

                                   2   violate Plaintiff’s Fourth Amendment rights by arresting her pursuant to state law. The Court finds

                                   3   that even considering the minimal changes Plaintiff made to her complaint, mostly consisting of

                                   4   the insertion of quotes from the Officers’ police reports, Plaintiff was subject to a Terry stop when

                                   5   she refused to identify herself. The Officers therefore did not violate Plaintiff’s Fourth

                                   6   Amendment rights by arresting her.

                                   7           Terry v. Ohio, 392 U.S. 1 (1968), permits “limited police intrusions on a person's freedom

                                   8   of movement and personal security when an officer's suspicion falls short of the ‘probable cause’

                                   9   required to execute an arrest or a ‘full’ search.” Thomas v. Dillard, 818 F.3d 864, 874 (9th Cir.

                                  10   2016). “To initiate a brief stop to investigate potential criminal activity, a stop that does not rise to

                                  11   the level of an arrest, an officer must have reasonable suspicion to believe ‘criminal activity may

                                  12   be afoot.’” Id. (quoting Terry, 392 U.S. at 30). This is “not a particularly high threshold to reach.”
Northern District of California
 United States District Court




                                  13   United States v. Valdes-Vega, 738 F.3d 1074, 1078 (9th Cir. 2013) (en banc). While “a mere

                                  14   hunch is insufficient to justify a stop, the likelihood of criminal activity need not rise to the level

                                  15   required for probable cause, and it falls considerably short of satisfying a preponderance of the

                                  16   evidence standard.” Id.

                                  17           Hiibel established that the Fourth Amendment does not prohibit arrests of suspects under

                                  18   state law for refusing to identify himself or herself during a Terry stop. Hiibel, 542 U.S. at 187-91.

                                  19   The defendant in Hiibel was subjected to a Terry stop, refused to identify himself, and was then

                                  20   arrested pursuant to Nevada’s “stop and identify” statute. Id. at 181-82. Hiibel rejected the

                                  21   defendant’s Fourth and Fifth Amendment challenges to his arrest. The United States Supreme

                                  22   Court found that “[t]he principles of Terry permit a State to require a suspect to disclose his name

                                  23   in the course of a Terry stop.” Id. at 187. Hiibel qualified this holding by adding that “an officer

                                  24   may not arrest a suspect for failure to identify himself if the request for identification is not

                                  25   reasonably related to the circumstances justifying the stop.” Id. at 188. Subsequent Ninth Circuit

                                  26   and district court decisions have reaffirmed Hiibel’s holding. See United States v. Lopez, 482 F.3d

                                  27
                                                                                           9
                                  28   Case No. 17-CV-07323-LHK
                                       ORDER GRANTING MOTION TO DISMISS FEDERAL CLAIMS WITH PREJUDICE AND STATE CLAIMS
                                       WITHOUT PREJUDICE
                                   1   1067, 1078 n.13 (9th Cir. 2007) (“Apart from disclosing one’s identity, see Hiibel v. Sixth Judicial

                                   2   Dist. Court of Nev., 542 U.S. 177, 187-89 (2004), a person detained by police has no general

                                   3   obligation to answer questions or volunteer information.”); Nakamura v. City of Hermosa Beach,

                                   4   2009 WL 1445400, at *8 (C.D. Cal. May 20, 2009), aff’d, 372 F. App’x 787 (9th Cir. 2010) (“In

                                   5   Hiibel, the Supreme Court held that the arrest of a suspect during an investigatory stop for refusing

                                   6   to identify himself, a violation of Nevada state law, did not offend the Constitution.”); King v. City

                                   7   of San Mateo, 2018 WL 587147, at *5 (N.D. Cal. Jan. 29, 2018) (finding that, in light of Hiibel, a

                                   8   § 1983 plaintiff could “not maintain a Fourth Amendment claim solely based on Barker’s [the

                                   9   officer’s] demands that he identify himself.”).

                                  10           Plaintiff’s Fourth Amendment unlawful arrest claim therefore turns on two questions. First,

                                  11   was Plaintiff subject to a Terry stop when she refused to identify herself? In particular, did the

                                  12   Officers “have reasonable suspicion to believe ‘criminal activity may be afoot[?]’” Dillard, 818
Northern District of California
 United States District Court




                                  13   F.3d at 874 (quoting Terry, 392 U.S. at 30). Second, was the Officers’ request that Plaintiff

                                  14   identify herself reasonably related to the circumstances that justified the Terry stop? Hiibel, 542

                                  15   U.S. at 188. The Court finds that the answer to both questions is “yes.”

                                  16           1. Was Plaintiff Subject to a Terry Stop?
                                  17           The Court construes the first amended complaint in Plaintiff’s favor. Manzarek, 519 F.3d

                                  18   at 1031. Even so, it is clear that Plaintiff was subject to a Terry stop when she was arrested. To

                                  19   start, although Plaintiff denies that a Terry stop occurred, Plaintiff does not dispute that the

                                  20   Officers were investigating a crime based on the altercation. Thus, the Officers had reasonable

                                  21   suspicion to believe that “criminal activity may be afoot” and that Plaintiff was therefore subject

                                  22   to a Terry stop. Terry, 392 U.S. at 30.

                                  23           Here, the escalating altercation between Plaintiff, Yousry, and Giendi; Giendi’s claim that

                                  24   Yousry assaulted Giendi; the Officers’ arrival with Giendi at the Starbucks; Giendi’s identification

                                  25   of Plaintiff; the Officers’ statement to Plaintiff that they needed Plaintiff’s identification “for the

                                  26   police report”; Plaintiff’s refusal to give her identification to the Officers 5 times; and the Officers

                                  27
                                                                                          10
                                  28   Case No. 17-CV-07323-LHK
                                       ORDER GRANTING MOTION TO DISMISS FEDERAL CLAIMS WITH PREJUDICE AND STATE CLAIMS
                                       WITHOUT PREJUDICE
                                   1   informing Plaintiff that if Plaintiff failed to give her identification, Plaintiff would be arrested for

                                   2   impeding an investigation leave no doubt that the Officers were investigating a suspected crime

                                   3   stemming from the altercation. FAC at ¶ 14; see, also, e.g., Cal. Penal Code § 415 (defining as a

                                   4   misdemeanor the malicious and willful disturbance of another “by loud and unreasonable noise”

                                   5   and defining as misdemeanor the use of “offensive words in a public place which are inherently

                                   6   likely to provoke an immediate violent reaction); id. § 240 (defining assault as “an unlawful

                                   7   attempt, coupled with a present ability, to commit a violent injury on the person of another”); id. §

                                   8   242 (defining battery as “any willful and unlawful use of force or violence upon the person of

                                   9   another”).2 Indeed, it would be unreasonable to assume otherwise, and courts “do not accept any

                                  10   unreasonable inferences” when deciding motions to dismiss. Ileto v. Glock Inc., 349 F.3d 1191,

                                  11   1200 (9th Cir. 2003).

                                  12           Furthermore, Plaintiff cannot plausibly argue that the Officers lacked reasonable suspicion
Northern District of California
 United States District Court




                                  13   that Plaintiff was involved in the incident between Plaintiff’s husband Yousry and Giendi.

                                  14   Reasonable suspicion is “not a particularly high threshold to reach.” Valdes-Vega, 738 F.3d at

                                  15   1078. The Officers entered the Starbucks outside of which Plaintiff had an altercation with Giendi

                                  16   in order to investigate suspected crime stemming from their altercation. Giendi, a participant in the

                                  17   altercation, identified Plaintiff to the Officers. For instance, the police report of Defendant Officer

                                  18   Akery notes that “Officer Garcia and I walked inside Starbucks with the victim [of the altercation,

                                  19   Giendi,] and [Giendi] pointed out the suspect [Plaintiff], who was sitting with another male.” ECF

                                  20   No. 45-1 at 10. The police report of Defendant Officer Garcia states that they were investigating

                                  21   Plaintiff because she “called someone to respond and defend her” after her altercation with Giendi

                                  22   outside of Starbucks. Id. at 13.

                                  23           The Ninth Circuit has held that even an anonymous in-person tip can justify an

                                  24   investigatory stop. United States v. Basher, 629 F.3d 1161, 1165 (9th Cir. 2011) (“The witness

                                  25

                                  26
                                       2
                                        Under California law, “the least touching may constitute battery.” People v. Myers, 61 Cal. App.
                                       4th 328 (1998) (internal quotation marks omitted). It need not be violent or severe, and it need not
                                  27   cause bodily harm or even pain. See id.
                                                                                      11
                                  28   Case No. 17-CV-07323-LHK
                                       ORDER GRANTING MOTION TO DISMISS FEDERAL CLAIMS WITH PREJUDICE AND STATE CLAIMS
                                       WITHOUT PREJUDICE
                                   1   reports received in person by the officers appear to have been credible, and provided a legitimate

                                   2   basis for investigating, although the officers did not write down the witnesses’ names.”); United

                                   3   States v. Palos-Marquez, 591 F.3d 1272, 1274-77 (9th Cir. 2010) (holding that an anonymous

                                   4   UPS driver’s tip that a vehicle had picked up illegal aliens provided officers with enough

                                   5   reasonable suspicion to conduct a Terry stop). Here, Giendi was involved in the altercation and his

                                   6   identification of Plaintiff was based on his involvement in the altercation. The Ninth Circuit has

                                   7   found reasonable suspicion on far weaker facts. For example, Dillard found reasonable suspicion

                                   8   existed where dispatchers told a campus police officer that a man wearing the same color shirt as

                                   9   the plaintiff had pushed a woman near some storage containers, and the officer subsequently found

                                  10   the plaintiff near the storage containers. Dillard, 818 F.3d at 874 (citing Cal. Penal Code § 242

                                  11   (battery)). Here, by contrast, Plaintiff was not only found at the location of the altercation but was

                                  12   also affirmatively identified by an actual participant in the altercation.
Northern District of California
 United States District Court




                                  13          Plaintiff’s first amended complaint cites to select portions of the police report for the

                                  14   proposition that the only reason Plaintiff was arrested was because she refused to identify herself.

                                  15   However, as the Court noted above, the police report contains references to Plaintiff as a suspect

                                  16   in a criminal investigation stemming from the altercation among Plaintiff, Yousry, and Giendi as

                                  17   well as the alleged assault of Giendi by Yousry.

                                  18          Moreover, this case is not governed by the outcome in Brown v. Texas as Plaintiff once

                                  19   again argues. 443 U.S. 47 (1979). As this Court previously held, Brown does not control this case

                                  20   because Brown does not concern Terry stops. ECF No. 39 at 10. Furthermore, Plaintiff repeats her

                                  21   argument that “this case has nothing to do with Terry stops” and regurgitates, almost verbatim, the

                                  22   same arguments made in her opposition to Defendants’ previous motion to dismiss. Compare Opp.

                                  23   at 6-7 with ECF No. 28 at 5-6. The Court was not persuaded by Plaintiff’s argument that this case

                                  24   has nothing to do with Terry stops in her opposition to Defendants’ previous motion to dismiss,

                                  25   and remains unpersuaded by the identical arguments made here. As discussed above, the first

                                  26   amended complaint’s factual allegations show that Plaintiff was subject to a Terry stop when she

                                  27
                                                                                          12
                                  28   Case No. 17-CV-07323-LHK
                                       ORDER GRANTING MOTION TO DISMISS FEDERAL CLAIMS WITH PREJUDICE AND STATE CLAIMS
                                       WITHOUT PREJUDICE
                                   1   refused to identify herself. Therefore, because the Officers detained Plaintiff after having

                                   2   reasonable suspicion to believe that “criminal activity may be afoot,” Plaintiff was therefore

                                   3   subject to a valid Terry stop. Terry, 392 U.S. at 30.

                                   4           2. Was the Officers’ Request that Plaintiff Identify Herself Reasonably Related to
                                                  the Circumstances that Justified the Terry stop?
                                   5
                                               Hiibel only allows officers to arrest suspects for refusing to identify themselves during a
                                   6
                                       Terry stop if “the request for identification is . . . reasonably related to the circumstances justifying
                                   7
                                       the stop.” Hiibel, 542 U.S. at 188. Here, the Officers stopped Plaintiff because they were
                                   8
                                       investigating an altercation Plaintiff had initiated and in which Plaintiff had actively participated.
                                   9
                                       Given this backdrop, and given that Plaintiff does not dispute this point, the Court finds that the
                                  10
                                       Officers’ request for identification was reasonably related to the circumstances justifying the Terry
                                  11
                                       stop. The Officers therefore did not violate Plaintiff’s Fourth Amendment rights by arresting her
                                  12
Northern District of California




                                       for refusing to identify herself.
 United States District Court




                                  13
                                               Plaintiff argues, once again, that her failure to identify herself did not constitute probable
                                  14
                                       cause to arrest her for violating California Penal Code § 148(a)(1), which prohibits “willfully
                                  15
                                       resist[ing], delay[ing], or obstruct[ing] any public officer, peace officer . . . in the discharge or
                                  16
                                       attempt to discharge any duty of his or her office or employment.” Plaintiff’s argument here is
                                  17
                                       repeated verbatim from Plaintiff’s opposition to Defendants’ previous motion to dismiss. Compare
                                  18
                                       Opp. at 8-9 with ECF No. 28 at 7-9.
                                  19
                                               The Court found Plaintiff’s argument unpersuasive the first time, and continues to find the
                                  20
                                       argument unpersuasive because courts have found that a person’s refusal to identify him or herself
                                  21
                                       to officers supplies probable cause to arrest under § 148(a)(1). Nakamura v. City of Hermosa
                                  22
                                       Beach, 2009 WL 1445400, at *8 (C.D. Cal. May 20, 2009), aff'd, 372 F. App’x 787 (9th Cir.
                                  23
                                       2010) (describing § 148(a)(1) as analogous to Nevada statute in Hiibel and finding probable cause
                                  24
                                       to arrest suspect for violating § 148(a)(1) where suspect “refused to provide either his name or
                                  25
                                       identification” to police officer); Lull v. Cty. of Sacramento, at *4 (E.D. Cal. Mar. 1, 2018), report
                                  26
                                       and recommendation adopted in part, 2018 WL 1569433 (E.D. Cal. Mar. 30, 2018) (finding
                                  27
                                                                                          13
                                  28   Case No. 17-CV-07323-LHK
                                       ORDER GRANTING MOTION TO DISMISS FEDERAL CLAIMS WITH PREJUDICE AND STATE CLAIMS
                                       WITHOUT PREJUDICE
                                   1   probable cause to arrest suspect for violating § 148(a)(1) where suspect was detained, officer

                                   2   requested identification, and suspect refused to provide identification).

                                   3           Plaintiff attempts to distinguish the Court’s previous reliance on Nakamura by arguing that

                                   4   in Nakamura, “the court held that the search was incident to a lawful arrest because the officer had

                                   5   probable cause to arrest the plaintiff for stalking. Here, unlike in [Nakamura], the officers

                                   6   admitted that they did not arrest [Plaintiff] because she was involved in the altercation; the sole

                                   7   basis for the arrest was her failure to identify herself.” Opp. at 10. However, the fact that the

                                   8   Officers did not arrest Plaintiff for the altercation does not affect the legitimacy of her arrest for

                                   9   resisting, delaying, or obstructing a police officer. In Nakamura, the court found that the defendant

                                  10   officer “had probable cause to arrest Plaintiff either for stalking or for resisting, obstructing, or

                                  11   delaying a peace officer.” 2009 WL 1445400, at *9 (emphasis added). As such, Nakamura is not

                                  12   distinguishable from the instant case where Plaintiff was arrested for resisting, obstructing, or
Northern District of California
 United States District Court




                                  13   delaying an officer. Here, the Officers had reasonable suspicion to investigate Plaintiff’s

                                  14   involvement in Plaintiff and Yousry’s altercation with Giendi, and Yousry’s alleged assault of

                                  15   Giendi. Once Plaintiff refused to identify herself, the Officers then had the probable cause to arrest

                                  16   her for resisting, obstructing, or delaying the investigation under Cal. Penal Code § 148(a)(1).

                                  17   Whether the Officers had probable cause to arrest Plaintiff for any other crimes is of no moment.

                                  18           3. Summary
                                  19           In sum, the Court finds that Plaintiff was subject to a Terry stop when she refused to

                                  20   identify herself, that the Officers’ request for identification was reasonably related to the

                                  21   circumstances justifying the Terry stop because they were investigating an altercation in which

                                  22   Plaintiff was involved, that the Officers’ arrest was therefore permissible in light of § 148(a)(1),

                                  23   and thus that the Officers’ arrest of Plaintiff did not violate Plaintiff’s Fourth Amendment rights.

                                  24   Defendants’ motion to dismiss Plaintiff’s § 1983 claim for unlawful arrest in violation of the

                                  25   Fourth Amendment is therefore GRANTED.

                                  26           The Court’s order granting Defendants’ previous motion to dismiss warned that “failure to

                                  27
                                                                                          14
                                  28   Case No. 17-CV-07323-LHK
                                       ORDER GRANTING MOTION TO DISMISS FEDERAL CLAIMS WITH PREJUDICE AND STATE CLAIMS
                                       WITHOUT PREJUDICE
                                   1   cure the deficiencies . . . will result in a dismissal with prejudice of the deficient claims or

                                   2   theories.” ECF No. 39 at 20. Despite this warning, Plaintiff’s first amended complaint fails to cure

                                   3   the previously identified deficiencies. The only substantive changes made in the first amended

                                   4   complaint were additions of three block quotes from the police report, which do not change the

                                   5   Court’s opinion that the Plaintiff was subject to a lawful Terry stop and that the Officers’ request

                                   6   for identification was reasonably related to the circumstances justifying the Terry stop. Because

                                   7   any amendment would be futile, and it would be unduly prejudicial to Defendants and cause

                                   8   undue delay to require Defendants to litigate a third motion to dismiss regarding the same

                                   9   deficiencies, leave to amend is DENIED. See Leadsinger, 512 F.3d at 532.

                                  10       B. First Amendment Unlawful Arrest Claim
                                  11           Plaintiff also brings a § 1983 claim alleging that the Officers violated her First Amendment

                                  12   rights when they arrested her for refusing to identify herself. Essentially, Plaintiff brings the same
Northern District of California
 United States District Court




                                  13   claim as the one discussed above, but this time under the First Amendment rather than the Fourth

                                  14   Amendment. Specifically, the first amended complaint alleges that the Officers’ arrest violated

                                  15   Plaintiff’s “right under the First Amendment to the United States Constitution not to provide her

                                  16   identifying information,” FAC at ¶ 59, an allegation that is identical to the one made in Plaintiff’s

                                  17   original complaint, ECF No. 1 at ¶ 57. The Court previously rejected Plaintiff’s argument, and

                                  18   found that even assuming arguendo that there was a right under the First Amendment not to

                                  19   identify oneself, such a right was not clearly established. Thus, the Officers were entitled to

                                  20   qualified immunity.

                                  21           Plaintiff has failed to plead any additional facts or cite additional case law in support of her

                                  22   First Amendment argument. Rather, Plaintiff literally copies, verbatim, her entire argument from

                                  23   her opposition to Defendants’ previous motion to dismiss. Compare Opp. at 10-13 with ECF No.

                                  24   28 at 10-12. The only addition to Plaintiff’s argument is two sentences stating that “[i]n granting

                                  25   the Defendants’ original motion to dismiss, the Court’s reasoning was premised on [Plaintiff’s]

                                  26   arrest being a Terry stop. Since it was not, the Court’s original reasoning is not dispositive.” But

                                  27
                                                                                          15
                                  28   Case No. 17-CV-07323-LHK
                                       ORDER GRANTING MOTION TO DISMISS FEDERAL CLAIMS WITH PREJUDICE AND STATE CLAIMS
                                       WITHOUT PREJUDICE
                                   1   as the Court has discussed above, Plaintiff’s arrest was premised on a valid Terry stop reasonably

                                   2   related to the circumstances justifying the stop.

                                   3          Furthermore, the Court turns to qualified immunity. “The doctrine of qualified immunity

                                   4   shields officials from civil liability so long as their conduct does not violate clearly established

                                   5   statutory or constitutional rights of which a reasonable person would have known.” Mullenix v.

                                   6   Luna, 136 S. Ct. 305, 308 (2015) (per curiam). Qualified immunity “gives government officials

                                   7   breathing room to make reasonable but mistaken judgments by protecting all but the plainly

                                   8   incompetent or those who knowingly violate the law.” City & Cty. of San Francisco v. Sheehan,

                                   9   135 S. Ct. 1765, 1774 (2015) (internal quotation marks and brackets omitted). The qualified

                                  10   immunity analysis “must be undertaken in light of the specific context of the case, not as a broad

                                  11   general proposition.” Mendez v. Cty. of Los Angeles, 815 F.3d 1178, 1186 (9th Cir. 2016) (quoting

                                  12   Saucier v. Katz, 533 U.S. 194, 201 (2001)), overruled on other grounds by Cty. of Los Angeles v.
Northern District of California
 United States District Court




                                  13   Mendez, 137 S. Ct. 1539 (2017). “To determine whether an officer is entitled to qualified

                                  14   immunity, [the Court] ask[s], in the order [it] choose[s], (1) whether the alleged misconduct

                                  15   violated a [constitutional] right and (2) whether the right was clearly established at the time of the

                                  16   alleged misconduct.” Hernandez v. City of San Jose, 897 F. 3d 1125, 1132 (9th Cir. July 27, 2018)

                                  17   (quoting Maxwell v. County of San Diego, 708 F.3d 1075, 1082 (9th Cir. 2013)) (alterations in

                                  18   Hernandez); see also Pearson v. Callahan, 555 U.S. 223, 232 (2009) (same). Qualified immunity

                                  19   applies unless the answer to both questions is “yes.” See Pearson, 555 U.S. at 232.

                                  20          Here, the Court’s analysis begins and ends with the clearly established inquiry. District

                                  21   courts within the Ninth Circuit look to United States Supreme Court and Ninth Circuit law

                                  22   existing at the time of the alleged act to determine whether a right was clearly established. Cmty.

                                  23   House, Inc. v. City of Boise, Idaho, 623 F.3d 945, 967 (9th Cir. 2010). Absent binding precedent,

                                  24   “courts should look to available decisions of other circuits and district courts to ascertain whether

                                  25   the law is clearly established.” Id. The Court therefore begins its analysis with Hiibel.

                                  26          In Hiibel, the U.S. Supreme Court found that “[t]he principles of Terry permit a State to

                                  27
                                                                                           16
                                  28   Case No. 17-CV-07323-LHK
                                       ORDER GRANTING MOTION TO DISMISS FEDERAL CLAIMS WITH PREJUDICE AND STATE CLAIMS
                                       WITHOUT PREJUDICE
                                   1   require a suspect to disclose his name in the course of a Terry stop.” Hiibel, 542 U.S. at 187.

                                   2   Granted, the defendant in Hiibel challenged his arrest under the Fourth and Fifth Amendments,

                                   3   meaning the U.S. Supreme Court was not called to decide whether the First Amendment prohibits

                                   4   refusal-to-identify arrests during Terry stops. Nevertheless, Hiibel’s holding is framed in broad

                                   5   terms and nothing in the decision implies the First Amendment bars arrests like Plaintiff’s. Indeed,

                                   6   adopting Plaintiff’s theory would effectively nullify Hiibel because the arrests the U.S. Supreme

                                   7   Court found permissible under the Fourth and Fifth Amendment would suddenly be barred by the

                                   8   First Amendment. The bottom line, then, is that authority from the U.S. Supreme Court strongly

                                   9   suggests that the Officers did not violate Plaintiff’s First Amendment rights when the Officers

                                  10   arrested her.

                                  11          Plaintiff’s First Amendment theory has fared poorly before the courts that have considered

                                  12   it since Hiibel. The Tenth Circuit faced a § 1983 suit which alleged, inter alia, that an officer
Northern District of California
 United States District Court




                                  13   violated the plaintiff’s constitutional rights when he arrested her for refusing to answer his

                                  14   questions during a Terry stop. Koch v. City of Del City, 660 F.3d 1228, 1238-46 (10th Cir. 2011).

                                  15   The Tenth Circuit “[f]ound no authority recognizing a First Amendment right to refuse to answer

                                  16   questions during a Terry stop.” Id. at 1244. In fact, the opposite was true. Koch noted that “several

                                  17   courts have declined to recognize a First Amendment right not to speak in analogous contexts.” Id.

                                  18   (citing McFadyen v. Duke Univ., 786 F. Supp. 2d 887, 949 (M.D.N.C. 2011); Garcia v. Jaramillo,

                                  19   2006 WL 4079681, at *16 (D.N.M. Nov. 27, 2006)). The Tenth Circuit therefore found that “it

                                  20   was not clearly established that an individual has a First Amendment right to refuse to answer an

                                  21   officer’s questions during a Terry stop.” Id.

                                  22          Underscoring the point, a district court recently found that the law on this issue was not

                                  23   clearly established on materially indistinguishable facts. McGuigan v. Cty. of San Bernardino,

                                  24   2016 WL 6603955 (C.D. Cal. Mar. 25, 2016), rev'd and remanded on other grounds, 698 F.

                                  25   App’x 919 (9th Cir. 2017). In McGuigan, an officer arrested the plaintiff under California Penal

                                  26   Code § 148 because the plaintiff refused to identify himself. The plaintiff subsequently brought a

                                  27
                                                                                         17
                                  28   Case No. 17-CV-07323-LHK
                                       ORDER GRANTING MOTION TO DISMISS FEDERAL CLAIMS WITH PREJUDICE AND STATE CLAIMS
                                       WITHOUT PREJUDICE
                                   1   § 1983 action which alleged, inter alia, that the arrest was unconstitutional. Id. at *1. After

                                   2   examining Hiibel and Ninth Circuit case law, the district court found that “the law is not clearly

                                   3   established in the Ninth Circuit as to whether an officer may use Section 148 to arrest a person for

                                   4   refusing to identify himself during a lawful Terry stop.” Id. at *6. McGuigan’s analysis centered

                                   5   on the Fourth Amendment instead of the First Amendment. Even so, the district court’s conclusion

                                   6   lends further support to the view that the law in this area is not clearly established.

                                   7          “The relevant, dispositive inquiry in determining whether a right is clearly established is

                                   8   whether it would be clear to a reasonable officer that his conduct was unlawful in the situation he

                                   9   confronted.” Saucier, 533 U.S. at 201. Here, the relevant case law either suggests that the First

                                  10   Amendment allows refusal-to-identify arrests during Terry stops or concludes that the right is not

                                  11   clearly established. The Court therefore finds that Plaintiff’s First Amendment right to refuse to

                                  12   identify herself during a Terry stop, assuming arguendo that it exists, was not clearly established.
Northern District of California
 United States District Court




                                  13   In turn, the Officers are entitled to qualified immunity as to Plaintiff’s First Amendment claim for

                                  14   unlawful arrest.

                                  15          Accordingly, Defendants’ motion to dismiss Plaintiff’s § 1983 claim for unlawful arrest in

                                  16   violation of the First Amendment against the Officers is GRANTED. The Court’s order granting

                                  17   Defendants’ previous motion to dismiss warned that “failure to cure the deficiencies . . . will result

                                  18   in a dismissal with prejudice of the deficient claims or theories.” ECF No. 39 at 20. Despite this

                                  19   warning, Plaintiff’s first amended complaint fails to cure the identified deficiencies. The Plaintiff

                                  20   has neither made substantive changes to her complaint nor brought any new arguments in support

                                  21   of this claim. Because any amendment would be futile, and it would be unduly prejudicial to

                                  22   Defendants and cause undue delay to require Defendants to litigate a third motion to dismiss

                                  23   regarding the same deficiencies, leave to amend is DENIED. See Leadsinger, 512 F.3d at 532.

                                  24      C. Fourth Amendment Excessive Force Claim
                                  25          Plaintiff’s final federal cause of action is also brought under § 1983 and alleges that the

                                  26   Officers violated Plaintiff’s Fourth Amendment rights by using excessive force when arresting

                                  27
                                                                                         18
                                  28   Case No. 17-CV-07323-LHK
                                       ORDER GRANTING MOTION TO DISMISS FEDERAL CLAIMS WITH PREJUDICE AND STATE CLAIMS
                                       WITHOUT PREJUDICE
                                   1   her. FAC at ¶¶ 14, 22, 30-33. Specifically, Plaintiff alleges that “officer defendants Garcia and

                                   2   Akery dragged her off of her seat and handcuffed her,” id. at ¶ 14, an allegation that is identical to

                                   3   the one made in Plaintiff’s original complaint, ECF No. 1 at ¶ 15. Plaintiff has not pleaded any

                                   4   new facts with respect to her excessive force claim. Once again, Plaintiff literally copies, verbatim,

                                   5   her entire argument from her opposition to Defendants’ previous motion to dismiss. Compare

                                   6   Opp. at 14 with ECF No. 28 at 14. The only addition is a brief argument that the Court previously

                                   7   erred in finding that Plaintiff did not allege she was injured as a result of the alleged excessive

                                   8   force, Opp. at 14, because Plaintiff’s complaint contains an allegation that Plaintiff suffered

                                   9   “physical injuries,” FAC at ¶ 22.

                                  10          However, the Ninth Circuit has rejected excessive force claims based on more aggressive

                                  11   conduct than that at issue here. In Arpin v. Santa Clara Valley Transp. Agency, 261 F.3d 912, 921

                                  12   (9th Cir. 2001), a 60-year-old woman refused to provide an officer with her identification upon
Northern District of California
 United States District Court




                                  13   request. The officer grabbed the woman’s arm and applied physical force to handcuff her. The

                                  14   Ninth Circuit found this use of force was reasonable. Id.; see Bennett v. Gow, 345 F. App’x 286,

                                  15   287 (9th Cir. 2009) (finding officer’s use of force reasonable where suspect, who took another

                                  16   person’s driver’s license, refused to give it to the officer; the suspect tried to walk away; and the

                                  17   officer shoved the suspect to the ground and handcuffed him); McInerney v. City & Cty. of San

                                  18   Francisco, 466 F. App’x 571, 573 (9th Cir. 2012) (finding use of force reasonable where officers

                                  19   handcuffed trespassing suspect, handcuffs were uncomfortable, and an officer grabbed suspect’s

                                  20   arm while leading suspect to police van); Belcher-Bey v. City of Las Vegas, 2015 WL 1344790, at

                                  21   *1 (D. Nev. Mar. 20, 2015) (rejecting excessive force claim where officer allegedly grabbed

                                  22   suspect’s hand, twisted her wrist, and pulled her arm while demanding suspect exit vehicle during

                                  23   a traffic stop based on invalid license plates).

                                  24          Moreover, it is true that “overly tight handcuffing can constitute excessive force.”

                                  25   Stevenson v. Jones, 254 F. Supp. 3d 1080, 1090 (N.D. Cal. 2017) (quoting Wall v. Cty. of Orange,

                                  26   364 F.3d 1107, 1112 (9th Cir. 2004)). However, in the instant case, Plaintiff’s first amended

                                  27
                                                                                          19
                                  28   Case No. 17-CV-07323-LHK
                                       ORDER GRANTING MOTION TO DISMISS FEDERAL CLAIMS WITH PREJUDICE AND STATE CLAIMS
                                       WITHOUT PREJUDICE
                                   1   complaint “contains no allegations that the handcuffs were too tight, that the handcuffs hurt or

                                   2   damaged [Plaintiff’s] wrists, or even that they caused any other injury.” Malek v. Green, 2017 WL

                                   3   4284117, at *17 (N.D. Cal. Sept. 27, 2017). Thus, the gravamen of Plaintiff’s excessive force

                                   4   claim is that it was unconstitutional for the Officers to remove Plaintiff from her chair and

                                   5   handcuff Plaintiff while arresting Plaintiff. Plaintiff cites no authority that adopts this view, and

                                   6   there is case law to the contrary. Dillman v. Tuolumne Cty., 2013 WL 1907379, at *7 (E.D. Cal.

                                   7   May 7, 2013) (“The mere application of handcuffs during the course of an arrest does not, in and

                                   8   of itself, give rise to a section 1983 claim for excessive force.”); Davis v. Cty. of Los Angeles,

                                   9   2016 WL 10647191, at *9 (C.D. Cal. Mar. 9, 2016), report and recommendation adopted, 2016

                                  10   WL 10646330 (C.D. Cal. Apr. 4, 2016) (same).

                                  11          Accordingly, Defendants’ motion to dismiss Plaintiff’s § 1983 Fourth Amendment

                                  12   excessive force claim against the Officers is GRANTED. The Court’s order granting Defendants’
Northern District of California
 United States District Court




                                  13   previous motion to dismiss warned that “failure to cure the deficiencies . . . will result in a

                                  14   dismissal with prejudice of the deficient claims or theories.” ECF No. 39 at 20. Despite this

                                  15   warning, Plaintiff’s first amended complaint fails to cure the identified deficiencies. Because any

                                  16   amendment would be futile, and it would be unduly prejudicial to Defendants and cause undue

                                  17   delay to require Defendants to litigate a third motion to dismiss regarding the same deficiencies,

                                  18   leave to amend is DENIED. See Leadsinger, 512 F.3d at 532.

                                  19      D. State Law Causes of Action
                                  20          Plaintiff’s remaining claims are based on state law. Specifically, Plaintiff brings causes of

                                  21   action against all the Defendants—the Officers, the City of San Jose, and the San Jose Police

                                  22   Department—for violation of California Civil Code § 52.1 (Count 1), assault (Count 4), battery

                                  23   (Count 5), intentional infliction of emotional distress (Count 6), negligent infliction of emotional

                                  24   distress (Count 7), negligence (Count 8), and false imprisonment (Count 9).

                                  25          A federal court may exercise supplemental jurisdiction over state law claims “that are so

                                  26   related to claims in the action within [the court’s] original jurisdiction that they form part of the

                                  27
                                                                                          20
                                  28   Case No. 17-CV-07323-LHK
                                       ORDER GRANTING MOTION TO DISMISS FEDERAL CLAIMS WITH PREJUDICE AND STATE CLAIMS
                                       WITHOUT PREJUDICE
                                   1   same case or controversy under Article III of the United States Constitution.” 28 U.S.C. § 1367(a).

                                   2   Conversely, a court may decline to exercise supplemental jurisdiction where it “has dismissed all

                                   3   claims over which it has original jurisdiction.” 28 U.S.C. § 1367(c)(3); see also Albingia

                                   4   Versicherungs A.G. v. Schenker Int'l, Inc., 344 F.3d 931, 937-38 (9th Cir. 2003) (as amended)

                                   5   (holding that § 1367(c) grants federal courts the discretion to dismiss state law claims when all

                                   6   federal claims have been dismissed). In considering whether to retain supplemental jurisdiction, a

                                   7   court should consider factors such as “economy, convenience, fairness, and comity.” Acri v.

                                   8   Varian Assocs., 114 F.3d 999, 1001 (9th Cir. 1997) (en banc) (citations and internal quotation

                                   9   marks omitted). However, “in the usual case in which all federal-law claims are eliminated before

                                  10   trial, the balance of factors … will point toward declining to exercise jurisdiction over the

                                  11   remaining state law claims.” Exec. Software N. Am., Inc. v. U.S. Dist. Court, 24 F.3d 1545, 1553

                                  12   n.4 (9th Cir. 1994) (emphasis omitted), overruled on other grounds by Cal. Dep't of Water Res. v.
Northern District of California
 United States District Court




                                  13   Powerex Corp., 533 F.3d 1087 (9th Cir. 2008).

                                  14            Here, Plaintiff has failed to plead a viable federal cause of action. The factors of economy,

                                  15   convenience, fairness, and comity support dismissal of Plaintiff’s remaining state law claims. This

                                  16   case is still at the pleading stage, and little discovery has taken place. ECF No. 49 at 2. Federal

                                  17   judicial resources are conserved by dismissing the state law claims at this stage. Moreover, the

                                  18   Court finds that dismissal promotes comity as it enables California courts to interpret questions of

                                  19   state law. Thus, the Court declines to exercise supplemental jurisdiction over Plaintiff’s state law

                                  20   claims. The Court DISMISSES Plaintiff’s state law claims without prejudice to refiling in state

                                  21   court.

                                  22   IV.      CONCLUSION
                                  23            For the foregoing reasons, the Court GRANTS defendants’ motion to dismiss as to

                                  24   Plaintiff’s federal claims with prejudice, and DISMISSES Plaintiff’s state law claims without

                                  25   prejudice. Plaintiff may refile her state law claims in state court.

                                  26   IT IS SO ORDERED.

                                  27
                                                                                          21
                                  28   Case No. 17-CV-07323-LHK
                                       ORDER GRANTING MOTION TO DISMISS FEDERAL CLAIMS WITH PREJUDICE AND STATE CLAIMS
                                       WITHOUT PREJUDICE
                                   1

                                   2   Dated: February 12, 2019

                                   3                                          ______________________________________
                                                                              LUCY H. KOH
                                   4                                          United States District Judge
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                                                              22
                                  28   Case No. 17-CV-07323-LHK
                                       ORDER GRANTING MOTION TO DISMISS FEDERAL CLAIMS WITH PREJUDICE AND STATE CLAIMS
                                       WITHOUT PREJUDICE
